 THE HEARST CORPORATION6372.All themeployees of the Respondent employed in the editorial,commercial,advertising,and building maintenance departments at its said Mason Streetplant,exclusive of officers of the corporation;general manager;2 assistants tothe publisher ; advertising director;chief accountant;purchasing agent ; per-sonnel manager ; head of the national display advertising department;head ofthe local display advertising department;head of the classified advertisingdepartment;building superintendent;editor of the Herald;editor of theTraveler;managing editor of the Herald;managing editor of the Traveler ;assistantmanaging editor;1 columnist;and all supervisors as defined InSection 2(11) of the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.3.Since on or about the year 1938,the Union has been and now is the exclu-sive representative of all the employees in the aforesaid unit for the purposes ofcollective bargaining within the meaning of Section 9 (a) of the Act.4.By failing and refusing at all times since December 10, 1951, to furnishthe Union with information as to the names,work classifications,dates ofemployment,and salaries of all employees in the said unit, the Respondent hasfailed and refused to bargain collectively with the Union as the exclusive repre-sentative of the employees in the aforesaid unit,and has thereby engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(5) and(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication in this volume.]THE HEARST CORPORATION(BOSTONRECORD-AMERICAN-ADVERTISERDIVISIONandNEWSPAPER GUILD OF BOSTON,LOCAL 32,AMERICANNEWSPAPERGUILD, C. I.O.Case No. 1-CA-1094.January27,1953Decision and OrderOn August 25, 1952, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The request of the Respondent for oral argument is hereby denied,as the record, including the brief and the exceptions, in our opinion,adequately presents the issues and the positions of the parties.The Board 1 has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-3Pursuantto theprovisions of Section 3 (b) ofthe Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Styles and Peterson].102 NLRB No. 76. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDtermediate Report, the exceptions, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Hearst Cor-poration (Boston Record-American-Advertiser Division), its officers,agents, successors, and assigns, shall :1.Cease and desist from refusing to bargain collectively with theUnion as the exclusive representative of the employees in the followingappropriate unit by refusing to furnish to the Union information asto the names, work classifications, dates of employment, and salaries ofall employees in the following unit :All employees in the Boston Record-American-Adviser Divisionplant, in the advertising, business, circulation, and building service,including janitors, elevator operators, watchmen, cleaning women andmatrons, and helpers in the composing room, excluding employees inthe editorial department, employees who are members of recognizedcraft unions, the publisher, assistant publisher, business manager, ad-vertising director, associate or assistant advertising director, localadvertising manager, classified advertising director, circulation direc-tor, chief accountant, building service superintendent, and all super-visors as defined in Section 2 (11) of the Act.2.Take the following affirmative action, which we find will effectu-ate the policies of the Act :(a)Upon request furnish to the Union data concerning names, workclassifications, dates of employment, and salaries of all employees insaid unit.(b)Post at its plant at Boston, Massachusetts, copies of the noticeattached to the Intermediate Report and marked "Appendix A." 2Copies of said notice, to be furnished by the Regional Director forthe First Region, shall, after being signed by the Respondent's repre-sentative, be posted by Respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter inconspicuous places including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respond-ent to insure the said notices are not altered, defaced, or covered byany other material.9 This notice shall be amended by substituting for the words"The Recommendations of aTrial Examiner"in the caption thereof, the words "A Decision and Order"In the eventthat this Order is enforced by a decree of a United States Court of Appeals, the noticeshall be further amended by substituting for the words"Pursuant to a Decision andOrder"the words "Pursuant to a Decree of the United States Court of Appeals,Enforcingan Order." THE HEARST CORPORATION639(c)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps Re-spondent has taken to comely herewith.Intermediate ReportSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed by Newspaper Guild ofBoston, Local 32, American Newspaper Guild, C. I. 0., herein called the Union,the General Counsel of the National Labor Relations Board, herein respectivelycalled the General Counsel and the Board, by the Regional Director for theFirst Region (Boston, Massachusetts), issued the complaint herein dated March18, 1952, against The Hearst Corporation (Boston Record-American-AdvertiserDivision), herein called the Respondent, alleging that the Respondent had en-gaged in andwas engagingin unfairlabor practices affectingcommerce withinthe meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of theLabor Management Relations Act, 1947, herein referred to as the Act. Copiesof the complaint, the charge and amended charge, and a notice of hearing wereduly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaintalleges in sub-stance that the Respondent, on and after December 10, 1951, refused to furnishthe Union with certain wage information requested by the Union for its use andassistancein connection with collective-bargainingnegotiations.In its answer,the Respondent admitted certain allegations of the complaint but denied thecommission of any unfair labor practices.Pursuant to notice, a hearing was held before me at Boston, Massachusetts,on April 15, 1952.The General Counsel, the Respondent, and the Union partici-pated in the hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues.At the close of the hearing, motions by the General Counsel and the Respondentto conform the pleadings to the proof for the purpose of correctingnames,dates,and other matters not involvingthe issues of the case,were granted withoutobjection.At the conclusion of the evidence, the General Counsel participatedin oral argument.The Respondentwaived oral argument and filed a brief.No brief was filed by the General Counsel.Upon the entire record in the case,and from my observation of the witnesses,I make the following:FINDINGS or FACTL THE BUSINESS OF THE RESPONDENTThe Hearst Corporation at all times herein mentioned is and has been a cor-poration, organized under and existing by virtue of the laws of the State ofDelaware, maintaining an office and place of business at 5 Winthrop Square,Boston, Massachusetts, hereinafter called the Boston Record-American-Adver-tiser plant, where it has been and now is continuously engaged in the printing,publication, sale, and distribution of three newspapers which are primarilycirculated in the New England States.' The Respondent uses newsprint, mats,1The Boston Record published daily except Sunday having a daily circulation in excessof 380,000 copies ; the Boston Evening American published daily except Sunday with adaily circulation exceeding 175,000 copies ; and the Boston Sunday Advertiser publishedeach Sunday with a circulation exceeding 600,000 copies.The Respondent utilizes theservices of the International News Service,the Associated Press, and has several syndicatedcolumns, comic strips, and special features. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDand ink valued in excess of $500,000 annually, over 50 percent of which is frompoints outsidethe Commonwealth of Massachusetts. The Respondent concedesand Ifind that it is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDNewspaper Guild of Boston, Local 32, American Newspaper Guild, C. I. 0., isa labor organization admitting to membership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. The appropriate unitThe complaint alleges, the answer admits, and I find that all employees ofthe Respondent in the Boston Record-American-Advertiser plant, in the adver-tising, business, circulation, and building service, including janitors, elevatoroperators, watchmen, cleaning women and matrons, and helpers in the composingroom, excluding employees in the editorial department, employees who are mem-bers of recognized craft unions, the publisher, assistant publisher, business man-ager, advertising director, associate or assistant advertising director, localadvertising manager, classified advertising director, circulation director, chiefaccountant, building service superintendent, and all supervisors as defined inSection 2 (11) of the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.B. The majority and representation by the Union of employees in the unitThe complaint alleges, the answer admits,and I find that in or aboutthe year1938, a majority of the employeesof theRespondentin the unitaforesaid desig-nated or selected the Union as their representativefor thepurposesof collectivebargaining with the Respondent, and that at all times sincethe Unionhas beenthe representative,for the purposesof collectivebargaining,of a majority ofthe employees in said unit and, by virtue of Section 9 (a) ofthe Act,has beenand is now the exclusive representative of all the employees in said unit for thepurposes of collective bargaining in respect to rates of pay, wages, hours ofemployment,or other conditions of employment.C. Introduction and backgroundApproximately 221 in the aforesaid unit of 230 employees are members of theUnion?The Respondent deducts union dues for 197 employees. There areapproximately 72 work classifications in the unit, and less than 30 percent ofthe employees receives salaries in excess of the minima provided in the contract.During the year 1951, the Respondent and the Union had in effect a collective-bargaining agreement expiring on December 31, 1951 ° Therein it was provided2 The contract provides that 9 out of 10 employees be members of the Union.The contract between the parties actually consisted of a combination of two agree-ments:(a) the contract between the American NewspaperGuild, C.I.0., and The HearstCorporation called"Hearst National Memorandum"which was set up to cover mattersconsidered to be on a national basis, such as severance payments,hospitalization insur-ance, alternate benefits, discharges,death benefits, etc.,which the parties felt should beestablished on a national rather than local level as they affected the entire Hearst organ-ization nationally;and (b)the contract between the Respondent and Local 32 containinglocal provisions for the area.Where both contracts cover the same points,the HearstNational Memorandum supersedes the local contract. THE HEARST CORPORATION641for minimum starting pay for the various classifications with yearly step-in-creases for the first,second,third,and fourth years of employment.No step-increases were provided beyond the fourth year. It was further provided inthe contract that "The rate of pay of any employeein excessof the minimumset forth . . . shall be established by individual negotiations between said em-ployee and the Publisher, or his representative."The first bargaining session was held on December 5, 1951.Negotiations werethereafter had until a new contract for the year 1952 was executed on March26, 1952.D. The refusal to bargainThe complaint alleges that the Respondent by its refusal to furnish informa-tion requested by the Union as to the names, work classifications, dates of em-ployment,and salaries of all employees in the unit for the use and assistanceof the Union in connection with collective-bargaining negotiations with the Re-spondent in respect to rates of pay, wages, hours of employment, or other con-ditions of employment, thereby violated Section 8 (a) (5) and(1) of the Act.The answer admits that request for payroll data was made as alleged in thecomplaint but denies that the information requested was needed or useful inconnection with collective-bargaining negotiations.The answer further pleadsthat prior to the issuance of the complaint it offered to furnish to the Union thenames,work classifications, and dates of employment of all employees in the unit.With respect to requested salary information, the answer further pleads thatprior to the issuance of the complaint it "offered through the [field] Examinerto put a card in the pay envelope of each employee in the unit, addressed to theUnion, together with a notice that the Union had asked for information as tothe employee's salary, leaving it up to the individual employee to determinewhether to mail the salary information to the Union."The answer further statesthat prior to the issuance of the complaint"it offered through the RegionalAttorney,as analternative to the above, to furnish the Union with the names,classifications, dates of employment, year of experience being paid, and a state-ment whether being paid the minimum,in excess of the minimum, the top, or Inexcess of the top for each employee in the unit, and that neither of these offershas been accepted by the Union." 4Further answering,the Respondent averredthat many employees in the unit object to the Respondent making disclosure oftheir salaries to the Union ; that the Union can easily obtain the salary informa-tion from its own members ; that the union committee negotiating on behalf ofthe unit is composed in part of individuals employed by newspaper competitorsIn the Boston area and the furnishing of such information as to the exact salaryof each employee in the unit to such persons is detrimental to the legitimateinterests of the Respondent, inasmuch as the members of the union committeedo not stand in any fiduciary relationship towards the Respondent nor are theyunder any obligation to treat the information as confidential information not tobe disclosed to the Respondent's competitors.In a letter dated November 23, 1951, the Union enclosed its proposals for a newcontract and requested information from the Respondent for use at the bargain-ing table as to the names, classifications, dates of birth, dates of employment,* It was stipulatedat the hearing thatif James H.McGafgan, business manager ofthe Respondent,were present as a witness,he would testify that the above offers weremade, as set forth in the answer.At thehearing,E. Earl Hawkes testified that the Re-spondent is still willing to givethatinformation,except salary information. 642DECISIONSOF NATIONALLABOR RELATIONS BOARDsex, and weekly salariesof the employees in the unit.`The Respondent refusedto furnish any of the requested informationto the Union at the firstbargainingmeetingon December 5, 1951; and to datehas not furnished it.John C. Cort,executive secretary of the Union, testified that the first bar-gaining conferencefor the new contract was held on December 5, 1951, and thatthe Respondent's final answerwas arefusal to furnish any information on thegroundthe Union should get the information from its own members.He testifiedthat the Union seeks the wage information in order to compare the wages paidby the Respondent with wages paid by other newspapers in the Bostonarea, inview of the Union's contention that wages paid by the Respondent are lower than3 other newspapers in the area.Cort testified that the minimum rates set forthin the contract do not reveal the number of employees in each classification ; thatthe contract lists only work classifications with the minimum rates for eachclassi-fication; and the Union seeks to know in each classification how many employeesare paid at theminima andhow many are being paid above the minima in orderto avoid guessing, and to argue on an intelligent basis. Cort continued totestify that the requested wage information is necessary in order to bargain onminimum rates and cited, as an example, 1 classification (display advertisingsolicitors)where all but 2 out of 20 or 25 were being paid above the contractminima.He continued that the Union has always bargained on meritincreasesand there is importance to know what other employees in the classification arepaid, for purposes of comparison, in evaluating the work of the employee forwhom the Union is bargaining. Cort testified it was important to have theinformation so that the Union would know its rights with respect to regulationsof the Wage Stabilization Board and to know how much money the employeeswould be entitled to, in the form of salary increases.With respect to the infor-mation requested concerning dates of employment, he testified that was importantin verifying step-rate increases and also on matters concerning seniority.Cortfurther testified that the Union did not press its request for information relativeto dates of employment, sex, and dates of birth because the Union erroneouslythought the Respondent was willing to join in a pension survey to be conducted byanother newspaper in Boston who would make the results of the survey availableto the Union.When the Union realized the Respondent was not participatingin the survey, the Union amended its charge of unfair labor practices to includedates of employment as part of the information it had requested and beenrefused.On cross-examination, Cort testified that the Union was interestedin a non-contributory pension (paid for exclusively by the employer) with monthly pay-ments from $200 to $225, including social-security benefits, to begin at age 65.Hefurther testified that the Union has made no attempt to obtain the requestedinformation from its members.E. Earl Hawkes,chief accountant for the Respondent who represented it atnegotiationsessionsin 1951 and 1952, testified on behalf of the Respondent thatthe requested information was refused because several members of the unit ob-5 The pertinent parts of the letter read :I enclose three copies of the Guild proposals for a new contract.At the instructions of the international union and by unanimous vote of theRecord-American unit membership and local executive committee, the Guild is alsoasking the Record-American for complete payroll information so that we will knowwhat are our rights under Wage Stabilization and so that we will be able to bargainintelligently on wages and pensions.Such information would includenames, clas-sification, date of birth, date of employment, sex, and weekly salary.We would appreciate receiving this information at your earliest convenience sothat we will be able to use it at the bargaining table. THE HEARST CORPORATION643jected to disclosure of their weekly salaries to the Union and the Respondentfelt it should respect their rights of privacy and not divulge the information ;furthermore, that since a majority of the negotiators were employees of othernewspaper competitors it would be detrimental to the Respondent's interests todivulge salary information to the Union as it would thereby become known tocompetitors in the absence of any statement that the information would be heldin confidence.On cross-examination he testified that when the Union requested the salaryinformation he told it to get the information from its own members in view ofthe Respondent's policy not to disclose salary information to anyone.He testi-fied that the Respondent refused to give thenamesof employees in the unit be-cause the names were included in a "package deal" with the other informationwhich was requested.Hawkes testified further that since 1942 when new em-ployees are hired the Union is always advised in writing of their names, ad-dresses. telephone numbers. dates hired, classifications, and years of experience.The Union is not given the salary in terms of dollars ; only the classification isgiven which includes the employee's years of experience ; and, if a new employeeis hired above the minimum rate, a statement is made that he is being paidabove the minimum rate, but the actual salary is not stated.Hawkes testifiedthat assuming a new employee is starting at the minimum rate the mere factthat the Union is notified which classification he is in is sufficient to apprise theUnion of his salary. Since 1947, Hawkes continued, in every case where theyearly step-rate increase has been given during the first 4 years of employmentthe Union is then advised as to the names, effective date of the increase,classifi-cation, and years of experience, together with the exact salary prior to the in-crease and present salary after the increase.While it is not the practice of theRespondent to hire an employee in excess of the minimum, it has been done;and between the hiring and the step-rate increase, there are occasions when in-creases have beeen granted above the minimum rate, without knowledge of theUnion.After the fourth year of employment, the Respondent may give an in-crease or negotiations may be had for such increases.Hawkes admitted that theRespondent on occasions since 1945 has granted merit increases without anyknowledge on the part of the Union that such increases have been granted.Hefurther admitted that insofar as any information which the Respondent mayhave given to the Union, the Union had no knowledge as to the identity or thenumber of employees who were being paid above the minima, or how much abovethe minima they were paid.When it refused to furnish the requested payrollinformation, the Respondent primarily had in mind those employees who werepaid above the minima.He further admitted that to police the contract properlywith respect to minimum wages the Union of necessity would have to be ableto see the Respondent's salary list to find out if the Respondent was paying atleast the minima ; he agreed that the best information the Union could havewould be to know the salaries the employees were receiving ; and since uniondues are based on the salaries of the individuals it is important for the Unionto know the salaries.Hawkes testified there are no employees who receive lessthan the minimum rates and a little less than 30 percent receive above theminima.He testified that the establishment of minimum rates would requiresome knowledge of salaries being paid by other newspapers and conceded that aproper minimum cannot be established without a knowledge of the actualsalariespaid.While he admitted the Respondent had refused to give the Union informa-tion on actual salaries, he stated that information on averagesalaries was avail-able to the Union through the United States labor reports and that contracts of allthe newspapers in America are available to the Union and to the Respondent ; 644DECISIONSOF NATIONALLABOR RELATIONS BOARDso that the Union knows what the industry as a whole is payinginminimumrates for various classifications.He refused to give the information at the De-cember 5 meeting stating to Cort that he understood union members had refusedthis information to the Union and the Respondent would respect the wishes ofthe members of the Union and suggested that the Union obtain the informationitself from its members ; and that the Respondent did not feel it would be helpfulin negotiating a contract.Hawkes further testified that the Respondent's pay-roll department is "under the Guild supervision" ; that those employees whomade up the weekly payrolls for everyone in the unit are all members of the unit.Concluding FindingsThere is no dispute as to the material facts in this case.The reasons advanced by the Respondent to justify its refusal to furnish theinformation requested by the Union are that as a matter of policy it wished toprotect the right to privacy of its employees who did not wish salary informa-tion disclosed ; that the Union could easily obtain the information from its ownmembers ; that it would be detrimental to the Respondent's business intereststo have such information known to its competitors ; and finally because theUnion did not need the information for intelligent bargaining as to minimumrates and merit increases.The Union requested the information at a time when negotiations were aboutto be scheduled for a new contract for the year 1952 to replace the contractexpiring on December 31, 1951. It is well established that salary informationconcerning employees in the unit is relevant to minimum rates and merit in-creases,6 and is certainly necessary for the negotiation of future contracts.'The Union's request for information concerning the names, work classifications,dates of employment, and salaries of all employees in the unit is clearly relevantunder Board and court decisions.'Here the Union and the Respondent bar-gained for individual pay increases above the minima set forth in the contract.While merit bargaining occurred for employees during the first 4 years ofemployment between the automatic step-increases, such bargaining became par-ticularly important for those employees employed more than 4 years, for thecontract did not provide minimum rates nor step-increases beyond the fourthyear of employment and there salary information was especially needed forcomparisons.Moreover the requested information was needed for intelligentbargaining on minimum rates for, as the Respondent conceded, the knowledgeof actual wages paid is the real basis for arriving at average wages, from whichminima may be established.It is clear from the record that the Respondent has no real objection to theUnion having all the requested information, including salary information if themembers of the Union supply that information individually to the Union.Thisis apparent from the Respondent's answer wherein it pleads that prior to theissuance of the complaint it was willing to assist the Union to obtain the infor-6Yawman & Erbe Manufacturing Company,89 NLRB 881, enfd. 187 F. 2d 947 (C. A. 2),where the Board held that the going rate is a factor to be considered by a union in deter-miningwhether or not to press or eliminate its demand for a general wage increase ; thatcurrent salaries are directly related to the demand for a minimum, and without suchinformation there is no basis for determining to what extent, if any, theminimum wagewould affect any employees in the unit.T E. W. Scripps Company, 94NLRB 227.s The Hughes Tool Company,100 NLRB 208;N. L R. B. v. Yawman & Erbe Manu-facturing Company, supra; N. L. R. B. v. Union ManufacturingCompany,179 F. 2d 511(C.A.5) ; Aluminum Ore Co. v. N L R. B ,131 F. 2d 485 (C. A.7) ; Leland-GiffordCompany,95 NLRB 1306;General ControlsCo., 88 NLRB 1341. THE HEARST CORPORATION645mation by offering to put a card in the pay envelope of each employee in theunit, addressedto theUnion(togetherwith a notice that the Union had askedfor information as to the employee's salary),leaving it up to the individualemployee to determine whether to mail theSalary information to the Union.[Emphasis supplied.]Assuming,as it must,that this offer was made in goodfaith,the Respondent in effect thereby must admit that it would have no concernif all the employees in the unit mailed the information to the Union. If theUnion had received this informationindirectlyfrom the Respondent,the Re-spondent could hardly be heard to complain that the information was not rele-vant or necessary for intelligent bargaining;nor that the information wasconfidential with respect to competing newspapers.Indeed,further evidencesuggesting that the Respondent has no real objection to the Union having therequested information,provided only it is not asked to furnish it directly to theUnion,is the testimonyin therecordthat theRespondent's payroll departmentisunder the supervision of the Union,and that all the employees there aremembers of the unit and have access to all the information since they make upthe weeklypayroll.'Thatmay be well taken as an implied permission for thosemaking up the payrolls to make use of the information thus obtained. Sincethe salary information does not plainly appear to be irrelevant,itmust bedisclosed.'There is no merit in the Respondent's refusal to supply the salaryinformation because the information is claimed to be confidential as to em-ployees in the unit, for that contention has been rejected in numerous decisions."Nor is there merit to the contention that the Union could have obtained all theinformation from its members. It was the Respondent's responsibility to furnishthe information;it cannot urge thatthe Unionseek,or supplement it, from othersources.Similar contentions have been raised and rejected"Nor may theRespondent refuse to supply any of the information requested because it objectato furnishing some of the information"Contrary to the Respondent's conten-tion,it is not legally justified in refusing to supply the data on the ground thatthis entailed disclosure of privileged and confidential matter which might bedetrimental to its business interests if it came to the knowledge of competitors.In order to accomplish the intent of theAct thatcollective bargaining be facili-tated,the Respondent'sdesire to keep its salary information secret must insome respects be subordinated to the public interest in disclosure of relevantinformation(cf.N. L. R. B. v.Yawman.dErbe,supra)just as its exclusivecontrol overits business affairs is subordinate to the requirementsof the Act."InAluminum Ore Company v. N. L. R. B., supra,the court declared (at p. 487) :... we donot believethat it was the intent of Congress in this legislationthat, inthe collectivebargaining prescribed,the Union as representativeu The Respondent's brief, referring to that situation,states : "It further appears fromthe record that the actual payroll records are kept by employes who are members ofthe Union(R p. 80, 81).Certainly,the Union knows who its members are and if it feltthat it was desirable to have the date of employment of each member of the Union, itcould have readily obtained the information from its own members,assuming that it didnot already have the information in its own Union records."'IN. L.R. B. v. Yawman&Erbe Manufacturing Company,supra,where the court alsosaid " . . Indeed we find it difficult to conceive a case in which current or immediatelypast wage rates would not be relevant during negotiations for a minimum wage scale orincreased wages(cases cited)."'1 See particularly the discussion of the point inThe Electric Auto-Lite Company,89 NLRB 1192, 1198-1199;andAluminum Ore Company v. N. L. R B.. supra.12Aluminum Ore Company,supra;Electric Auto-Lite Company,supra,andJ.M. AllisonCompany,70NLRB 377, enfd.165 F. 2d 766 (C. A. 6), cert. den. 335 U. S. 814.'3TheJacobsManufacturing Company,94 NLRB 1214,enfd. 196 F. 2d 6,80 (C. A. 2),14N. L.R. B. v. Jones d Laughlin Steel Corp.,301 U. S. 1, 43-48.250983-vol.102-53-42 (546DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees should be deprived of the pertinent facts constituting thewage history of its members.We can conceive of no justification for theclaim that such information is confidential.... And if there be any rea-sonable basis for the contention that this may have been confidential dataof the employer before the passage of the Act, it seems to us it cannot be soheldin the face of the expressed social and economic purposes of the statute.Again, contrary to the Respondent's contention, the record shows that therefusal to furnish relevant wage information did impede the process of collective-bargaining and did interfere with the function of the Union as statutory repre-sentative of all the employees in the unit.As one instance, the Union wasimpeded in its effort to demonstrate that actual salaries of the Respondent werelower than three competing newspapers.Nor does the fact that a contractbetween the parties was executed on March 26, 1952, demonstrate that the Unionwas not hampered or impeded in the negotiations.As the court said in theY awman&Erbecase,supra,at page 949: "The most that can be inferred fromthe union's action is that the advantages of a contract in hand outweigh thosewhich the union might later obtain when all relevant information would beavailable to it." I find the names, work classifications, dates of employment,and salaries of the employees in the unit were needed by the Union to enableit intelligently to represent the employees during the negotiations.Upon con-sideration of the entire record, I conclude and find that the Respondent by re-fusing on and after December 5, 1951, to furnish information requested by theUnion concerning names, work classifications, dates of employment, and salariesof all employees in the unit has refused to bargain with the Union as the ex-clusive representative of its employees in an appropriate unit and has therebyengaged in unfair labor practices within the meaning of Section 8 (a) (5) and (1)of the Act.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic,and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that the Respondent cease and desist therefrom and takecertain affirmative action which I find will effectuate the policiesof the Act.Because of the limited scope of the Respondent's refusal to bargain, andbecause of the amicable relations of the parties since 1938, and also because ofthe absence of any indication that danger of other unfair labor practices is tobe anticipated from the Respondent's conduct in the past, I shall not recommendthat the Respondent cease and desist from the commission of other unfair laborpractices.On the basis of the above findings of fact, and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5)of the Act. THE HEARST CORPORATION6472.All employees of the Respondent in the Boston Record-American-AdvertiserDivision plant,in the advertising,business,circulation,and building service,including janitors,elevator operators,watchmen,cleaning women and matrons,and helpers in the composing room, excluding employees in the editorial depart-ment,employees who are members of recognized craft unions,the publisher,assistant publisher,business manager,advertising director,associate or assistantadvertising director, local advertising manager, classified advertising director,circulation director,chief accountant,building service superintendent,and allsupervisors as defined in Section 2 (11) of the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (h)of the Act.3. Since on or about the year 1938, the Union has been and now is the ex-clusive representative of all the employees in the aforesaid unit for the purposesof collective bargaining within the meaning of Section 9 (a) of the Act.4.By failing and refusing at all times since December 5, 1951, to furnishthe Union with information as to the names, work classifications, dates ofemployment, and salaries of all employees in the said unit, the Respondent hasfailed and refused to bargain collectively with the Union as the exclusive repre-sentative of the employees in the aforesaid unit, and has thereby engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (5)and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL, upon request, furnish to the NEWSPAPER GUILD OF BOSTON, LOCAL32,AMERICAN NEWSPAPER GUILD, C. I. 0., wage data concerning the names,work classifications, dates of employment,and salariesof all employeesin the appropriate unit.The bargaining unit is :All employees in the Boston Record-American-Advertiser Division plant, in theadvertising, business, circulation, and building service, including janitors, ele-vator operators, watchmen, cleaning women and matrons, and helpers in thecomposing room, excluding employees in the editorial department, employeeswho are members of recognized craft unions, the publisher, assistant publisher,business manager, advertising director, associate or assistant advertising director,local advertising manager, classified advertising director, circulation director,chief accountant,building service superintendent,and all supervisors as definedin Section2 (11) of the Act.THE HEARST CORPORATION (BOSTONRECORD-AMERICAN-ADVERTISER DIVISION),Employer.By ----------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.